      Case: 3:20-cr-00064-MJN Doc #: 65 Filed: 11/20/20 Page: 1 of 2 PAGEID #: 208




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

         Plaintiff,                                 Case No. 3:20-cr-64-5

vs.

ISAIAH COOPER., et al.,                             District Judge Michael J. Newman

      Defendants.
______________________________________________________________________________

      ORDER GRANTING DEFENDANT ISAIAH COOPER’S MOTION FOR A
                   COMPETENCY EXAMINATION (DOC. 61)
______________________________________________________________________________

         This criminal case is before the Court on Defendant Isaiah Cooper’s motion for a

competency examination in which Defendant’s attorney, an officer of the Court, represents her

belief that Defendant may presently be suffering from a mental disease or defect rendering him

mentally incompetent to the extent that he is unable to understand the nature and consequences of

the proceedings against him or to assist properly in his defense. Doc. 61. Based upon counsel’s

representations, the Court finds reasonable cause to believe that Defendant may suffer from a

mental disease or defect that renders him mentally incompetent to presently stand trial.

Accordingly, the Court GRANTS Defendant’s motion and ORDERS, pursuant to 18 U.S.C.

§§ 4241(b), 4247(b) and (c), that Defendant be examined by Dr. Massimo DeMarchis, Psy.D.

Such examination shall be paid for by the Department of Justice.

         The Court will contact Dr. DeMarchis and request that he contact defense counsel.

Thereafter, the Court ORDERS that defense counsel make arrangements directly with Dr.

DeMarchis for the evaluation and assist in assuring Defendant’s cooperation with the examination.

The Clerk shall promptly transmit to Dr. DeMarchis all bond reports, if any, and a complete copy

                                               1
   Case: 3:20-cr-00064-MJN Doc #: 65 Filed: 11/20/20 Page: 2 of 2 PAGEID #: 209




of the pleadings in this case not filed under seal. Defense counsel may provide further materials

to Dr. DeMarchis for his review, and copies of any such materials shall be provided to the

government. Dr. DeMarchis’s report of the examination shall promptly be submitted by him to

the Court.

        Insofar as Defendant’s speedy trial rights may be implicated, and to the extent the speedy

trial date is not tolled pursuant to 18 U.S.C. § 3161(h)(1)(A), the Court finds that, pursuant to 18

U.S.C. § 3161(h)(7)(A), after considering the factors set forth in 18 U.S.C. § 3161(h)(7)(B), the

ends of justice are served by continuing proceedings in this case so that Defendant can be

evaluated, and that such continuance outweighs the best interests of the public and Defendant in a

speedy trial. Failure to continue proceedings pending evaluation of Defendant would result in a

miscarriage of justice by requiring counsel for Defendant to prepare a defense without assurance

that Defendant is mentally competent. Thus, any applicable speedy trial calculation is TOLLED

pending a final determination of Defendant’s competency to stand trial.

        IT IS SO ORDERED.



Date:   November 20, 2020                            s/ Michael J. Newman
                                                     Michael J. Newman
                                                     United States District Judge




                                                 2
